                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ROBERT DYKES,

      Plaintiff,                                    Case No. 18-cv-11528
                                                    Hon. Matthew F. Leitman
v.

BRYAN FULLER, et al.,

     Defendants.
__________________________________________________________________/

                                    JUDGMENT

      In accordance with the Court’s Order, dated September 30, 2019,

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Defendants and against Plaintiff.

                                              DAVID J. WEAVER
                                              CLERK OF COURT


                                       By:    s/Holly A. Monda
                                              Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: September 30, 2019
Flint, Michigan




                                          1
